Citation Nr: 0700449	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to July 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Reno, Nevada RO, which is presently 
handling the current appeal.  This case was last before the 
Board in July 2003 when it was remanded for additional 
development.  In February 2002, a videoconference hearing was 
held before the undersigned.  A transcript of this hearing is 
of record.

It appears that the veteran has moved back to Alabama (see 
statement received from the veteran in September 2006); thus, 
it appears that jurisdiction should reside with the 
Montgomery RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

During the February 2002 videoconference hearing, the veteran 
reported that he was awarded disability benefits from the 
Social Security Administration (SSA).  The July 2003 Remand 
directed the RO, in pertinent part, to obtain the medical 
records which were the basis for the veteran's award of 
Social Security disability benefits.  Review of the claims 
file does not indicate that this development was 
accomplished.  (Only records pertaining to Social Security 
insurance benefits were obtained.)  Under Stegall v. West, 11 
Vet. App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.
In addition, the July 2003 Remand directed the RO, in 
pertinent part, to schedule the veteran for an orthopedic 
examination to determine the nature of any current back 
disability and whether it, at least as likely as not, is 
related to the complaints of back pain treated in service.  
Although the veteran most recently underwent a VA examination 
of the back in February 2006, the report of this examination 
is not adequate for adjudication purposes.  The development 
of facts includes a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, see Green v. Derwinski, 1 Vet. App. 121, 
124 (1991), rather than medical history as reported by the 
veteran.  Additional VA examination is warranted in this 
case.  Based upon the examination results and the review of 
the claims folder, and with consideration of sound medical 
principles, the examiner should provide an opinion as to 
whether it is at least as likely as not (50 percent or more 
likelihood) that any current back disability began during or 
is causally related to service.  The supporting rationale for 
the opinion must be provided.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the case 
is being remanded anyway, there is an opportunity to address 
any notice deficiencies.

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
again remand the case to the RO for the following:

1.  The RO must give the veteran an 
opportunity to appoint a new service 
representative, to include a national 
organization, from the state where he now 
resides.

2.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  The RO should then obtain from SSA 
copies of the complete medical records 
considered in their adjudication of the 
veteran's claim for SSA disability 
benefits.  If such records are no longer 
available, it should be so certified for 
the record.

4.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of his back disability.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner.  Any indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

Based upon the examination results and 
the review of the medical evidence in the 
claims folder, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
current back disability began during or 
is causally related to service.  The 
supporting rationale for the opinion must 
be provided.

5.  Thereafter, the RO should 
readjudicate these claims.  If any 
remains denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and provided the opportunity to 
respond before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

